DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method of mapping cardiac activation timings classified in A61B5/6852.
II. Claims 17-20, drawn to a system for mapping cardiac activation timing, classified in A61B5/367.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of use and product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case the process as claimed can be practiced with another materially different product such as one that does not utilize a timing reference processor that is capable of receiving and analyzing a plurality of electrophysiology signals in order to generate a local activation time map. The process can be done by hand as the signals can be recorded from the catheter, written down and analyzed by manual calculations in order to plot an activation time map.  
In addition the product can be materially different from the process in that the product does not need the use of a catheter mounted roving electrode to supply electrophysiology signals to the timing reference processor for analysis.  The processor can receive recorded electrophysiology signals from an alternate source, such as a memory stick that has previously recorded signals stored on it.  
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The aforementioned groups are classified in different CPC classifications and/or sub-classifications, in addition to requiring different search strings and analyses under 112(a) and 112(b), which would amount to a serious search and/or examination burden.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Scott Felder on 2/8/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be s 17-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afonso (US Publication No. 2007/0073179).

Regarding Claim 1, Afonso teaches a method of mapping cardiac activation timing, comprising: defining an initial electrophysiological signal measured by a catheter-mounted roving electrode at an initial cardiac location as a reference signal (Para 0012, “The present invention expands the previous capabilities of cardiac electrophysiology mapping… Exemplary maps include a time difference between action potentials at a roving electrode and a reference electrode, the peak-to-peak voltage of action potentials at the roving electrode, the peak negative voltage of action potentials at the roving electrode” Para 26 “The number of electrodes capable of being simultaneously monitored is limited only by the number of electrode lead inputs into the system 8 and the processing speed of the system 8. The electrodes may be stationary or may be moving”, indicating that any or all electrodes used can be stationary electrodes or roving electrodes including the reference electrode.), the initial 

Regarding Claim 2, Afonso teaches the method according to claim 1, wherein measuring local activation for a cardiac location other than the initial cardiac location relative to the reference signal using the catheter- mounted roving electrode comprises measuring local activation times for a plurality of cardiac locations other than the initial cardiac location relative to the reference signal using the catheter- mounted roving electrode, thereby generating a local activation time map (Para 46, Para 0045, As described above, the electrodes of at least one EP catheter are moved over the surface of the heart and while in motion… location of the electrode when the sampled EP data was taken.”)


Regarding Claim 3, Afonso teaches the method according to claim 2, further comprising outputting a graphical representation of the local activation time map on a three dimensional cardiac model (Para 46).  

Regarding Claim 4 & 5 Afonso teaches the method according to claim 2, further comprising monitoring stability of the reference signal.  The method according to claim 4, wherein monitoring stability of the reference signal comprises: measuring an instantaneous electrophysiological signal using the catheter-mounted roving electrode, the instantaneous electrophysiological signal having an instantaneous activation rate; and computing a difference between the instantaneous activation rate and the initial activation rate (Para 46, Para 43 – Para 44 “In general, a fiducial point is selected as the 

Regarding Claim 6, Afonso teaches the method according to claim 5, wherein the instantaneous electrophysiological signal is measured at the initial cardiac location (Par 38, “The data used to determine the location of the electrode(s) within the heart is measured while the surface … In another embodiment location data may be collected either synchronously with one or more phases of the heartbeat or without regard for any particular stage of the heartbeat.”, Afonso states the sampling can be done simultaneously or in sequence by sampling one or more of the roving electrodes at their different positions.)

Regarding Claim 7, Afonso teaches the method according to claim 5, wherein the instantaneous electrophysiological signal is measured at a cardiac location other than the initial cardiac location (Par 38, Par 0045, “As described above, the electrodes of a at least one EP catheter are moved over the surface of the heart and while in motion they detect the electrical activation of the heart or other EP signals on the surface of the heart… This data is then projected onto a surface of the three-dimensional model corresponding to the location of the electrode when the sampled EP data was taken.” Afonso states the sampling can be done simultaneously or in sequence by sampling one or more of the roving electrodes at their different positions and the electrodes are sampled around the surface of the heart.).



Regarding Claim 8, Afonso teaches the method according to claim 5, wherein measuring local activation times for a plurality of cardiac locations other than the initial cardiac location relative to the reference signal using the catheter-mounted roving electrode further comprises compensating for the difference between the instantaneous activation rate and the initial activation rate (Para 0043 – 0044, 0046, Each signal is sequentially mapped and the time difference of an action potential measured at a roving electrode and a reference electrode is taken with use of the inflection point.)

Regarding Claim 9, Afonso teaches the method according to claim 5, further comprising redefining the reference signal using the instantaneous electrophysiological signal when the difference between the instantaneous activation rate and the initial activation rate exceeds a preset threshold amount (Para 0043 – 0044, as the signals are sequentially processed the new ROV corresponding to a roving electrode is determined and used and a new selection criteria is established based on the amplitude of the time-varying signal and inflection point.)   

Regarding Claim 11, Afonso teaches wherein the preset threshold amount is user-adjustable (Para 44, “The amplitude of the time-varying signal ROV is located between two adjustable bands 74 and 76, which can be used to set criteria for the peak-to-peak voltage of the signal ROV.”)

Regarding Claim 12, Afonso teaches a method of mapping cardiac activation timing, comprising: introducing an electrophysiology catheter including at least one electrode into a patient's heart(Para 12, 26); placing the electrophysiology catheter at an initial cardiac location (Para 38, 45); measuring an initial electrophysiological signal at the initial cardiac location using the at least one electrode(Para 28-29); defining the initial electrophysiological signal as a reference signal; moving the electrophysiology catheter to a plurality of locations other than the initial cardiac location; and measuring, at each of the plurality of locations other than the initial cardiac location, a local activation time relative to the 

Regarding Claim 13, Afonso teaches the method according to claim 12, further comprising outputting a graphical representation of the local activation time map on a three dimensional cardiac model(Para 46).  

Regarding Claim 14, Afonso teaches the method according to claim 12, further comprising monitoring stability of the reference signal (Para 43-44, 46).  

Regarding Claim 15, Afonso teaches the method according to claim 14, wherein monitoring stability of the reference signal comprises computing a difference between (1) an activation rate of an electrophysiological signal measured at at least one of the plurality of locations other than the initial cardiac location and (2) an activation rate of the initial electrophysiological signal (Para 38, 43-44, 45).  

Regarding Claim 16, Afonso teaches the method according to claim 15, wherein monitoring stability of the reference signal further comprises comparing the computed difference to a preset threshold (Para 43-45).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being patentable over Afonso (U.S Publication No. 2007/0073179) in view of Ghosh (US Publication No. 2014/0371808).  


Regarding Claim 10, Afonso does not disclose wherein the preset threshold amount is 5% of the initial activation rate.  
However Ghosh teaches, wherein the present threshold amount is 5% of the initial activation rate (Para 133, “For example a X% reduction in electrical dyssynchrony or left ventricular electrical dysynchrony <Y ms may be used … X % may be 5% …. For example, pacing may be performed at AV delays based on measurement of the intrinsic sensed or paced A-V timing.” Ghosh establishes a criteria in determining the optimal lead location and determining whether the site where an electrode is placed is good for use by taking into account the reduced dyssynchrony between the electrode locations.).   
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Electrophysiology Mapping System as taught by Afonso, with a the present threshold amount is 5% of the initial activation rate, as taught by Ghosh, since such a modification would provide the predictable result of achieving a precise threshold amount that can be used to establish the use of each electrode signal and location in mapping heart activity.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792